Title: John Adams to Abigail Adams, 16 May 1781
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam May 16. 1781
     
     I am now settled at Amsterdam on the Keysers Gragt near the Spiegel Straat. Charles is with me to recover his Health after his fever. John is at Leyden. Mr. Thaxter with me.
     De la Motte Piquet has taken half Rodneys Plunder. I know not what other News to write. We hope, that Vessels will soon arrive from Boston. Hope you have received your Boxes by Sampson and Jones. I shall send you, as I can, but you must draw upon me, if you find it necessary.
     I am more busy than ever, but to no Effect, at least no immediate Effect.
     Oh! Oh! Oh! that you were here, to do the Honours of the United States, and to make the beautifull Scaenes with which this Country and Season abounds, agreable to yours forever.
    